776 N.W.2d 171 (2010)
Andrew KONCZAL, Employee,
v.
HAGE CONSTRUCTION COMPANY and General Casualty Insurance Company, Respondents (A09-1594), Relators (A09-1595), and
Fairview Health Services, Relator (A09-1594), Respondent (A09-1595).
Nos. A09-1594, A09-1595.
Supreme Court of Minnesota.
January 4, 2010.
Robin Simpson, Radd Kulseth, Aafedt, Forde, Gray, Monson & Hager, P.A., Minneapolis, MN, for relators (A09-1595).
Roderick C. Cosgriff, Gregory G. Heacox, Heacox, Hartman, Koshmrl, Cosgriff & Johnson, P.A., St. Paul, MN, for relators (A09-1594).
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 30, 2009, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/ G. Barry Anderson
Associate Justice